 


110 HRES 937 EH: Expressing the sense of the House of Representatives that the emergency communications services provided by the American Red Cross are vital resources for military service members and their families.
U.S. House of Representatives
2008-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 937 
In the House of Representatives, U. S.,

September 9, 2008
 
RESOLUTION 
Expressing the sense of the House of Representatives that the emergency communications services provided by the American Red Cross are vital resources for military service members and their families. 
 
 
Whereas the emergency communications services provided by the American Red Cross are free for military families experiencing a crisis;
Whereas the Red Cross can provide notification of emergencies and other important events to over 1,400,000 active duty personnel, and 1,200,000 members of the National Guard and Reserves, on behalf of their family members;
Whereas in an emergency, the Red Cross reaches out to verify the emergency and provides third-party objective information to commanding officers;
Whereas the Red Cross provides timely and accurate information 7 days a week, 24 hours a day, 365 days a year, and such information can assist a commander’s decision whether to release a service member from duty in order to join with his or her family in a time of hardship;
Whereas whether that service member is a reservist in 2 weeks of Arctic training in Alaska, a sailor on a ship in the Indian Ocean, or a member of an advanced team on patrol in Iraq, the Red Cross messaging system can communicate messages between family members when and where other civilian services cannot;
Whereas whether it is a birth or death notification, the Red Cross bears the emotional mission to deliver accurate and timely messages between family members;
Whereas the Red Cross ensures the delivery of the message and provides the family with the needed support until the service member returns home; and 
Whereas the Red Cross provides services through 756 chapters in the United States and on 58 military installations around the world to United States Armed Forces personnel, including our troops in Kuwait, Afghanistan, and Iraq: Now, therefore, be it 
 
That the House of Representatives appreciates the vital emergency communications services provided by the American Red Cross between military service members and their families during emergencies or other important events.   
 
Lorraine C. Miller,Clerk.
